       Case 4:20-cv-00071-BLW Document 36 Filed 07/26/21 Page 1 of 37




                      UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


  MAURICE JOHN,
                                              Case No. 4:20-cv-00071-BLW

        Plaintiff,                            MEMORANDUM DECISION
                                              AND ORDER
         v.

  CORE BRACE, LLC,
  and SME INDUSTRIES, INC.,

        Defendant(s).



                                INTRODUCTION

      Plaintiff, Maurice John, brought this action against Defendants, Core Brace,

LLC, and SME Industries, Inc., alleging racial discrimination, hostile work

environment, and retaliation in violation of 42 U.S.C § 1981, Title VII of the Civil

Rights Act of 1964, and the Idaho Human Rights Act. Before the Court is

Defendants’ motion for summary judgment (Dkt. 20), John’s motion to strike (Dkt.

27), and John’s motion to supplement the summary judgment record (Dkt. 28). For

the reasons discussed below, the Court will deny the motion to strike, grant the

motion to supplement, and deny the motion for summary judgment.




MEMORANDUM DECISION AND ORDER - 1
          Case 4:20-cv-00071-BLW Document 36 Filed 07/26/21 Page 2 of 37




                                BACKGROUND 1

      John was hired by Defendants as a welder at their Pocatello facility on April

18, 2019. Some of the individuals in John’s chain of command during his

employment are Sean Cook (“S. Cook”), one of John’s direct supervisors during

his employment with Defendants; Jake Schnobrich, another direct supervisor and

the PIM lead over John; Nicholas Loertscher, the night shift supervisor at

CoreBrace during the last couple of months that John was employed by Defendants

and to whom Schnobrich reported; and Jerry Cook (“J. Cook”), the manager of the

CoreBrace Pocatello facility, and to whom Loertscher reported.

      A. Weld Test

      John was one of only two Black employees when he was hired by

CoreBrace. He was given one week of training on welding, and one chance to pass

a weld test which comprised of two welds, only one of which was reviewed. John




      1
        In deciding Defendants’ summary judgment motion, the Court must view
the facts, and all reasonable inferences that can be drawn from those facts, in the
light most favorable to John, the nonmoving party. See Devereaux v. Abbey, 263
F.3d 1070, 1074 (9th Cir. 2001) (“Viewing the evidence in the light most favorable
to the nonmoving party, we must determine whether there are any genuine issues
of material fact and whether the district court correctly applied the relevant
substantive law.”) (citing Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir.2000) (en
banc)). Thus, the Court’s recitation of the fact is based on the Court’s construing
the evidence in the light most favorable to John.



MEMORANDUM DECISION AND ORDER - 2
       Case 4:20-cv-00071-BLW Document 36 Filed 07/26/21 Page 3 of 37




did not pass the weld test and was not given any further opportunities for more

training, nor was he given another chance to pass the weld test. Instead, he was

moved to a physical labor job in PIM. Other similarly situated employees were

given multiple opportunities to pass the weld test.

      One of the individuals who administered the weld test to John was Jesse

Huff. Huff, who was also one of John’s trainers, said to John, “What’s up my [n-

word]?” as he passed John. John found Huff’s comment to be offensive and

believed it violated company policy, but he did not report the incident because he

believed that if he reported every offensive remark he experienced, the company

would retaliate.

      Another one of John’s trainers, Jack Tieken, wore a jacket to work with a

Confederate flag on the back and made sure that John saw it. John complained to

supervisor S. Cook about Tieken’s jacket, and S. Cook said to John that it was

“freedom of speech” and that John needs to just put his head down and get to work.

Shortly after Loertscher became John’s night manager, John reported to Loertscher

John’s concerns that his coworkers were prejudiced against him and were plotting

to get him fired.

      B. Racially Demeaning and Derogatory Conditions

      During his employment, John was subjected to an ongoing series of racially




MEMORANDUM DECISION AND ORDER - 3
        Case 4:20-cv-00071-BLW Document 36 Filed 07/26/21 Page 4 of 37




demeaning and derogatory conditions. First, there are the incidents, just discussed:

John being called, “What’s up my [n-word]?” by Huff, who was one of his welding

trainers and who also administered John’s weld test; John having another of his

welding trainers, Tieken, wear a jacket with a confederate flag on it and appearing

to intentionally make sure that John saw the flag; and supervisor S. Cook telling

John, in response to John’s complaint about the confederate flag jacket being worn

to work, that the coworker/trainer’s wearing of the confederate flag jacket was

merely freedom of speech. In addition, there were numerous other incidents that

occurred during the course of John’s employment.

      On John’s first day on the job, S. Cook, one of John’s direct supervisors,

approached John and asked him, “Maurice, what do you think about the n-word?”

John said he did not like it.

      Roger Davis, a co-worker of John’s, said, in the presence of John, that he

“wasn’t going to do any [n-word] work.” When Davis realized that John was

present, he apologized. John reported the incident to supervisor S. Cook. When

John did so, S. Cook again used the n-word in clarifying the incident. S. Cook then

said he would discuss the incident with Loertscher, but John reported it to

Loertscher himself, not trusting whatever report S. Cook might make. Loertscher

disciplined Davis by issuing him a verbal warning and also apparently sending him




MEMORANDUM DECISION AND ORDER - 4
       Case 4:20-cv-00071-BLW Document 36 Filed 07/26/21 Page 5 of 37




home for the rest of the shift. However, this was not documented through a writeup

like other employees who received time off without pay as part of a disciplinary

action. Further, the next day, Davis returned to work with a new CoreBrace hat,

which is generally given out as a reward. Loertscher also provided additional

training to employees on the company’s anti-discrimination policies, covering

multiple forms of discrimination so as not to single out John.

      Supervisor Schnobrich also asked John how John felt about Schnobrich

saying the “n-word,” and John responded that he did not want Schnobrich to say

the “n-word.” Schnobrich then said, “Well, why don’t I call you shithole?” This

was an apparent reference to the statement by former President Trump, who

described Haiti, El Salvador, and African Nations as “shithole countries,” during a

meeting at the White House. See https://www.nytimes.com/2018/01/11/us/politics/t

rump-shithole-countries.html (accessed 7/23/2021). At the time, John did not

understand the significance of the “shithole” reference by Schnobrich.

      On September 4, 2019, about a month before John’s employment was

terminated, supervisor Schnobrich called John “boy” several times. John had asked

Schnobrich where he should place some beams and Schnobrich responded, “Put

them right here boy. You hear me boy? I ain’t going to tell you no more, boy!”

Schnobrich’s tone made John feel like a slave. John complained to supervisor




MEMORANDUM DECISION AND ORDER - 5
          Case 4:20-cv-00071-BLW Document 36 Filed 07/26/21 Page 6 of 37




Loertscher about Schnobrich’s use of the term “boy,” explaining that the word

“boy” was offensive. When John complained to Loertscher about the “boy”

incident, Loertscher said to John, “Don’t make me fire you.” And, according to

Loertscher, Schnobrich was “off put” by John’s complaint about this “boy”

incident.

      Supervisor Loertscher also called John “boy” over the radio, telling John to,

“hurry up, boy.” A co-worker heard Loertscher refer to John as “boy” over the

radio and it was apparent to this co-worker that, from the tone of voice Loertscher

used, the use of the term “boy” was meant to be demeaning. John never heard

either Loertscher or Schnobrich use the term “boy” for anyone but John.

      J. Cook admitted that a Black man being called “boy” is offensive, and

conducted a short, general meeting with the night shift employees after the “boy”

incidents occurred. During that meeting, J. Cook merely stated in general terms

that discrimination is not tolerated.

      On September 5, 2019, the day after John complained about being called

“boy” by his supervisors, John received a verbal warning for bending braces.2 The




      2
        John admits that he bent the brace. He explains that he was being trained
on the Combilift, which has a blind spot. John thought that he had the forks
(Continued)



MEMORANDUM DECISION AND ORDER - 6
       Case 4:20-cv-00071-BLW Document 36 Filed 07/26/21 Page 7 of 37




following day, September 6, 2019, these same supervisors that had called John

“boy”—Loertscher and Schnobrich—pulled John into the office and claimed that

they were getting a lot of complaints from John’s coworkers about John having a

“hostile attitude towards others,” and being “hostile and aggressive.” They told

John that he needed to “remain calm and professional” no matter how his

coworkers interacted with him; that “his job [entails] a lot of contact with a lot of

different personalit[ies]” in the shop; and that John needs to “conduct himself in a

professional manner.” Loertscher told John that John needed to “straighten up and

walk on a narrow path.” Neither Loertscher nor Schnobrich identified any specific

incidents during the meeting where John had acted inappropriately, and John

denied (and continues to deny) that he had engaged in any type of aggressive or

inappropriate behavior.

      During his deposition, Loertscher claimed that he had received multiple

complaints about John being “aggressive” but when pressed for specifics,

Loertscher only identified two purported incidents. John denies that either of these

purported incidents ever occurred or that he was aggressive toward other



underneath the brace but because of the blind spot, he had only part of the brace on
the forks. As a result, when he lifted the forks, it bent the brace. When John
realized what had happened, he called his supervisor and told him about the
problem.



MEMORANDUM DECISION AND ORDER - 7
        Case 4:20-cv-00071-BLW Document 36 Filed 07/26/21 Page 8 of 37




employees.

      During the September 6, 2019 meeting with Loertscher and Schnobrich,

John requested that he be removed from the Combilift position and be put back on

PIM. John explained that he requested this change because management was not

able to physically see him work when he was operating the Combilift and he felt he

was thus more vulnerable to false accusations while operating the Combilift. John

explained: “I wasn’t around a supervisor a lot, so people was making up stuff about

me and saying I wasn’t doing this and doing that. . . . [T]hey would say stuff like,

‘well, he almost hit this’ or ‘he was too fast, driving too fast doing this right here’

or ‘he wasn’t looking, doing this’ or ‘he had an angry face out here.’” John

believed a position in PIM would allow management to see more easily that he was

not engaging in any of the behaviors of which he had been accused. However,

despite this move back to PIM, Loertscher pushed to get John fired.

      Joe Pompa, a former CoreBrace supervisory-level employee who worked at

CoreBrace during the relevant time, explained that he “frequently heard the n-word

used by both coworkers and managers” at CoreBrace and that, based on his

experience working there, the n-word was “used quite casually.” Pompa heard

Schnobrich “use the n-word on multiple occasions at work”; and heard Schnobrich

make statements to the effect that Schnobrich thought it was “funny to move Mr.




MEMORANDUM DECISION AND ORDER - 8
       Case 4:20-cv-00071-BLW Document 36 Filed 07/26/21 Page 9 of 37




John around from department to department just to mess with him,” and that

Schnobrich called John a “silly [n-word].” Pompa also believed, based on his own

observations, that Loertscher and Schnobrich treated John more harshly than other

employees, including being overly critical of John’s performance and actions, and

that they engaged in conduct just to mess with John because of his race. Finally,

based on his own observations and interactions, Pompa found John to be “a very

hard worker who did not cause any trouble or conflict,” and Pompa had never

observed any interactions between John and others where John acted in an

aggressive manner.

      C. Employee Discipline

      In mid-July 2019, Defendants wrote John up on the ground that John

allegedly “stabbed the wrong brace in the wrong core.” Even though this was

John’s first write up, Defendants suspended John for five days.

      A co-employee, Cody Rasmussen, told John that he (John) had not stabbed

the wrong brace. Rasmussen also admitted that if the incident occurred as

Defendants asserted it did, other individuals besides John should have also been

written up but were not. Further, according to Rasmussen, Defendants never fixed

the brace that John allegedly damaged and the brace was sent out to a client. This

indicates that John did not actually damage the brace as claimed by Defendants.




MEMORANDUM DECISION AND ORDER - 9
       Case 4:20-cv-00071-BLW Document 36 Filed 07/26/21 Page 10 of 37




Finally, Noah Spradling, who was John’s co-worker and is now a supervisor at

CoreBrace, stated that John was right about being concerned that Defendants

would try to fire John for “nothing.”

      On two occasions when John was operating the Combilift, he bent a brace

(one of those incidents has been discussed above). Bending a brace while operating

the Combilift is generally the result of not paying proper attention. However, there

is also a blind spot while operating the Combilift. As noted above, John was given

a verbal warning after the second incident.

      D. The Termination

      Shortly before John was fired, he overheard a couple of coworkers—Crystal,

Olivia and Marcello Jones (another Black employee)—discussing that they

disliked John and that they were going to try to get him fired.3 John complained to

his supervisors, Schnobrich and Loertscher, about what he had heard, and they told

John that he was being paranoid, to “[j]ust keep working. You’re doing a good

job.” Later that shift he saw these coworkers coming out of the supervisors’ office.

John then walked into the office and said, “Nic [Loertscher], I told you.”




      3
       John explained that Marcello Jones was, at the time, a relatively new
employee. John further explained that the other two coworkers—Crystal and
Olivia—had kind of taken Jones under their wing.



MEMORANDUM DECISION AND ORDER - 10
         Case 4:20-cv-00071-BLW Document 36 Filed 07/26/21 Page 11 of 37




Loertscher responded, “Listen, don’t even worry about what they say, Maurice.

I’m the boss here. You’re doing a good job. Just keep on doing what you are

doing.”

         The day before Defendants terminated John’s employment, Marcello Jones

behaved in an aggressive manner toward John. Defendants claim that John was the

aggressor toward Jones, but John insists that the opposite is true. The incident

began when Jones told John to give him a shovel that John was holding. The

incident was entirely verbal and, although supervisor Schnobrich was in the area

when this incident occurred, he could not hear the exchange between John and

Jones.

         John explained the incident as follows during his deposition:

                Okay. Well, me and Norm was actually working together. We did a
         lot of braces and I remember it was cold he [there] was a heater running.
         And after work is over we have to clean up and everything. So I went and
         got the shovel and I stood by the heater for . . . a couple of seconds. And
         Jake [Schnobrich] had actually come walking by, and I forgot what I was
         talking to Jake about, and [Jones] came up to me and he was just like: Since
         you’re up here talking man, let me get that shovel. And I was like: Give me
         one second. I’m going to ask him [Jake] another thing. I’m about to help my
         partner get this right here . . . . [Jones] could have went and got another
         shovel. There’s a lot of shovels actually around.
                And he was just like: No, give it to me right now since you won’t –
         and I told him: Man, get out of my face, man.
                So he came up on me and he was like: Or what? And he’s a big guy,
         you know.
                So Jake [Schnobrich], he actually said: Man, you all just go back to
         work. So I still had the shovel in my hand and I went to shovel it up, but it



MEMORANDUM DECISION AND ORDER - 11
       Case 4:20-cv-00071-BLW Document 36 Filed 07/26/21 Page 12 of 37




      was bothering me so I called Jake over. I said: Man, I think something needs
      to happen to this guy because I feel threatened, you know, the way he came
      to me and you just let it go. Because I was feeling if it was me I would have
      been in the office and it would have been a whole shebang.
             So, [Schnobrich] called Nic [Loertscher] on the . . . radio and told
      Nic: “Maurice and Marcello is having a problem and I’m tired of this right
      here.”

(Dkt. 22-3 at 12.)

      They—Schnobrich, Loertscher, John, and Jones—all went into the office

and John told Loertscher what had happened. Jones responded, “Yeah, but he told

me to get out of his face.” After that, the supervisors focused only on John.

Loertscher told John, “Well, Maurice, yeah, I get a lot of complaints about you.”

(Id. at 13.) John responded, “But you see that I’m working every day,” and “we

already discussed the complaints.” Loertscher responded that he was going to

make Jones and John work together for a week, explaining, “you all are acting like

are getting into it and stuff like that, I’m going to make you work together for a

week and you all are going to be friends.” (Id.)

      John was so upset about what had happened and how it was handled that he

tried calling the Human Resources office (HR) as soon as he finished work.

However, because it was the middle of the night, he was unable to. He wanted to

call HR because he was fed up with everything and going through the chain of

command, in John’s view, wasn’t working, so he felt like he needed to take this to




MEMORANDUM DECISION AND ORDER - 12
       Case 4:20-cv-00071-BLW Document 36 Filed 07/26/21 Page 13 of 37




another level. He also really wanted to go to day shift because all of the

supervisors, all of the bosses, are there during the day shift, so “you really can’t

just make no false complaints about me and false accusations . . . .”

      John called HR again the next morning, calling back several times before he

got through. John finally spoke with Kent Eden at 11:46 a.m. John reported to

Eden multiple incidents of racism that John had endured during his employment.

John explained that he wanted to be moved to the day shift. Eden asked John some

questions, then told John that he wanted John to talk to someone else in the

office—a woman named Debbie Nadeau—who handled those types of issues.

      Eden testified that he passed John’s complaint on to Debbie Nadeau and had

no further involvement regarding John. However, Nadeau testified that Eden told

her that John had been terminated. Further, there is evidence indicating that

immediately after John reported these incidents of racism to HR, the HR

department began compiling information against John because they were

concerned about liability, indicating knowledge that John was about to be

terminated. John spoke with Nadeau later that day but, by then, he had already

been terminated.

      After talking with Eden, John called J. Cook but got no answer. John called

J. Cook again and got in touch with him. John explained to J. Cook that he [John]




MEMORANDUM DECISION AND ORDER - 13
       Case 4:20-cv-00071-BLW Document 36 Filed 07/26/21 Page 14 of 37




had been having problems on the night shift and wanted to move to the day shift.

J. Cook responded that they did not have any positions on the day shift and that he

was going to have to let John go. John asked whether they had also let Jones go,

and J. Cook said that he could not discuss that with John as it was confidential.

J. Cook told John that the reason he was being terminated was because J. Cook was

tired of the “complaints.” John understood the “complaints” to which J. Cook was

referring to be John’s complaints of racial discrimination or the false complaints

that had been made against John.

      J. Cook relied on Loertscher and Schnobrich’s input in deciding to terminate

John’s employment. J. Cook knew of John’s complaints of race discrimination,

such as John’s complaints about the use of the “n-word” and “boy,” including by

Loertscher and Schnobrich. Despite this knowledge, J. Cook never investigated

these incidents nor elevated them to HR like he did for White employees. For

example, on two occasions White women’s complaints of sexual harassment were

taken to HR and investigated, and employees were disciplined as a result of the

complained-of incidents. Non-Black workers were also given less severe discipline

and multiple chances to change their behavior.

      On the morning John was terminated, Loertscher reported to J. Cook the

incident that had occurred the previous evening between John and Jones.




MEMORANDUM DECISION AND ORDER - 14
       Case 4:20-cv-00071-BLW Document 36 Filed 07/26/21 Page 15 of 37




Loertscher explained that he could not get a clear story out of either Jones or John,

but indicated that John, rather than Jones, was the aggressor, and that reports of

John acting aggressively were becoming a concern. J. Cook decided to terminate

John’s employment without ever hearing John’s version of the facts, and despite

knowledge of the use of racial slurs regarding John by the very people upon which

he was relying to terminate John’s employment.

                                     ANALYSIS
      A. Motion to Strike

             1. Legal Standard

      “It is improper for a moving party to introduce new facts or different legal

arguments in the reply brief than those presented in the moving papers.” United

States ex rel. Giles v. Sardie, 191 F. Supp. 2d 1117, 1127 (C.D. Cal. 2000) (citing

Lujan v. Nat'l Wildlife Fed'n, 497 U.S. 871, 894095 (1990)); see also Zamani v.

Carnes, 491 F.3d 990, 997 (9th Cir. 2007) (“The district court need not consider

arguments raised for the first time in a reply brief.”). Further, Local Civil Rule 7.1

requires that the moving party must “file with the motion affidavits required or

permitted by Federal Rule of Civil Procedure 6(c), declarations submitted in

accordance with 28 U.S.C. § 1746, copies of all photographs, documentary

evidence and other supporting materials on which the moving party intends to

rely”. Id. Civ. L.R. 7.1(b)(2).


MEMORANDUM DECISION AND ORDER - 15
       Case 4:20-cv-00071-BLW Document 36 Filed 07/26/21 Page 16 of 37




      This Court has the discretion to either allow or preclude the filing of a sur-

reply. United States v. Venture One Mortg. Corp., Case No: 13-CV-1872 W (JLB),

2015 WL 12532139, at *2 (S.D. Cal. Feb. 26, 2015). Such discretion “should be

exercised in favor of allowing” a sur-reply “only where a valid reason for such

additional briefing exists, such as where the movant raises new arguments in its

reply brief.” Id. (citation omitted).

             2. Discussion

      In his motion to strike (Dkt. 27), John seeks to strike the second declaration

of Jetta Hatch (Dkt. 25-1) and Rebuttal Statement of Facts (Dkt. 25-2) submitted

by Defendants in support of their motion for summary judgment. John contends

that Defendants’ rebuttal statement of facts in support of summary judgment is

improper because, under Federal Rule of Civil Procedure 6(c)(2), the moving party

is to submit all supporting material with the original motion. John further contends

that Defendants’ submission of the second declaration and rebuttal statement of

facts is fundamentally unfair. Alternatively, John asks that if the second declaration

and the rebuttal statement of facts are not stricken, then John should be given an

opportunity to file a sur-reply and provides that sur-reply in the memorandum in

support of the motion to strike. (See Dkt. 27-1.)

      Defendants respond that they have not raised new arguments or evidence in




MEMORANDUM DECISION AND ORDER - 16
       Case 4:20-cv-00071-BLW Document 36 Filed 07/26/21 Page 17 of 37




their reply brief but are instead merely responding to the arguments raised by John

in his opposition to summary judgment. They argue that accordingly the motion to

strike should be denied.

      The Court will deny the motion to strike because the second declaration of

and the rebuttal statement of facts appear to respond to specific issues raised by

John in his response brief. Furthermore, although this evidence was available at the

time Defendants filed their initial motion, this does not preclude Defendants from

raising the evidence in their reply as long as it is being raised specifically in

response to arguments raised by John in his response. The Court will, however,

allow and consider John’s sur-reply to that additional evidence.

      B. Motion to Supplement

          1. Legal Standard

      A district court has broad discretion to determine whether a party may

supplement a summary judgment record. See Navellier v. Sletten, 262 F.3d 923,

941 (9th Cir. 2001) (the Ninth Circuit “review[s]. . .challenges to trial court

management for abuse of discretion”); Moreno v. Ross Is. Sand & Gravel Co., No.

2:13-cv-00691-KJM-KJN, 2015 WL 5604443, at *5 (E.D. Cal. Sept. 23, 2015) (“A

district court has discretion to permit a litigant to supplement the summary

judgment record.”) (citing Betz v. Trainer Wortham & Co., 610 F.3d 1169, 1171




MEMORANDUM DECISION AND ORDER - 17
       Case 4:20-cv-00071-BLW Document 36 Filed 07/26/21 Page 18 of 37




(9th Cir. 2010)).

         2. Discussion

      John moves the Court for leave to supplement the summary judgment record

with a declaration of Joe Pompa, who is a former CoreBrace supervisory-level

employee who worked at CoreBrace during the relevant time. (Dkt 28.) John

contends that in late March, he ran into Pompa at a convenience store and

discovered that Pompa had personally observed action relevant to John’s case

against Defendants.

      Defendants oppose the motion. Defendants contend that John did not timely

disclose Pompa as a witness because John could have obtained this evidence prior

to the close of discovery in January 2021, and prior to responding to the motion for

summary judgment in mid-March 2021. Defendants also argue that Pompa’s

declaration is hearsay, and no hearsay exception applies and thus is inadmissible.

      The Court will grant the motion to supplement. First, as to timeliness, John

explains that he had not seen Pompa since he was terminated, and did not know

that Pompa had personal knowledge or observations relevant to this case, until

John bumped into Pompa at a convenience store in late March 2021. John

disclosed the information to Defendants a short time later. Moreover, Pompa was a

management-level employee with CoreBrace, working with both Loertscher and




MEMORANDUM DECISION AND ORDER - 18
       Case 4:20-cv-00071-BLW Document 36 Filed 07/26/21 Page 19 of 37




Schnobrich, and the majority of the conduct Pompa discusses in his declaration is

conduct in which Loertscher and Schnobrich allegedly engaged. Defendants thus

could have previously discovered the information provided by Pompa in his

declaration. The Court finds that the circumstances provide good cause for the late

disclosure of this evidence.

      Second, the statements in the Pompa declaration are not excludable as

hearsay. Pompa’s statements regarding the use of the racist and derogatory words

are not being submitted for the truth of the matter and thus are not hearsay. See

Fed. R. Evid. 801(c). Further, Pompa’s statements regarding the alleged conduct

and statements by other employees, including management-level employees, are

admissible as an opposing party statement because it “was made by the party’s

agent or employee on a matter within the scope of that relationship and while it

existed.” Fed. R. Evid. 801(d)(2)(D).

      The Court will grant the motion to supplement the record with the Pompa

declaration.

      C. Motion for Summary Judgment

      John brings claims under 42 U.S.C. § 1981, Title VII, and the Idaho Human

Rights Act. The Ninth Circuit has held that the same legal principles applicable to

a Title VII claim govern actions brought under § 1981. See Reynaga v. Roseburg




MEMORANDUM DECISION AND ORDER - 19
       Case 4:20-cv-00071-BLW Document 36 Filed 07/26/21 Page 20 of 37




Forest Products, 847 F.3d 678, 686 (9th Cir. 2017). Similarly, the Idaho Supreme

Court has held that the same legal standards applicable in Title VII cases govern

actions under the Idaho Human Rights Act. Bowles v. Keating, 606 P.2d 458, 462

(Idaho 1979). Accordingly, any discussion in this decision regarding John’s Title

VII claims also applies to his § 1981 and Idaho Human Rights Act claims.

             1. Summary Judgment Standard

      “The court shall grant summary judgment if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.” Fed. R. Civ. P. 56(a). Material facts are those that may affect the

outcome of the case, and a dispute about a material fact is genuine if there is

sufficient evidence for a reasonable jury to return a verdict for the non-moving

party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986).

      In deciding whether there is a genuine dispute of material fact, the Court

must view the facts in the light most favorable to the nonmoving party. Id. at 255.

The court is prohibited from weighing the evidence or resolving disputed issues in

the moving party’s favor. Tolan v. Cotton, 572 U.S. 650, 657 (2014).

             2. Hostile Work Environment

      Under Title VII, it is unlawful for an employer to discriminate against an

individual with respect to “compensation, terms, conditions, or privileges of




MEMORANDUM DECISION AND ORDER - 20
       Case 4:20-cv-00071-BLW Document 36 Filed 07/26/21 Page 21 of 37




employment, because of such individual’s race, color, religion, sex, or national

origin.” 42 U.S.C. 2000e–2(a)(1). “This includes a prohibition against the creation

of a hostile work environment.” Reynaga, 847 F.3d at 686 (citing Harris v. Forklift

Sys., Inc., 510 U.S. 17, 21 (1993); Woods v. Graphic Comm’ns, 925 F.2d 1195,

1200 (9th Cir. 1991)).

      To prevail on a race-based hostile work environment claim, a plaintiff must

demonstrate “(1) that he was subjected to verbal or physical conduct of a racial . . .

nature; (2) that the conduct was unwelcome; and (3) that the conduct was

sufficiently severe or pervasive to alter the conditions of the plaintiff’s

employment and create an abusive work environment.” Vasquez v. Cty. of Los

Angeles, 349 F.3d 634, 642 (9th Cir. 2003).

      Defendants do not dispute for purposes of summary judgment that the first

two elements are met here—that John was subjected to verbal or physical conduct

of a racial nature, and that the conduct was unwelcome. Instead, Defendants

dispute only the third element. They argue that the undisputed facts demonstrate

that the conduct was not sufficiently severe or pervasive to alter the conditions of

John’s employment and create an abusive work environment. Specifically, they

contend that the incidents of which John complains were merely offensive

utterance, offhand comments, and isolated incidents, and, as such, the incidents are




MEMORANDUM DECISION AND ORDER - 21
       Case 4:20-cv-00071-BLW Document 36 Filed 07/26/21 Page 22 of 37




insufficient to create a hostile work environment. The Court disagrees.

      John has submitted evidence that, when viewed in the light most favorable to

him, as the non-moving party, shows the following: CoreBrace employees,

including supervisory-level employees, regularly and casually used the n-word in

the workplace and, on a few occasions, used the n-word around John and directed

that word at him. When a supervisor asked John if he could call John the n-word,

and John said “no,” the supervisor said that he could just call John “shithole”

instead. Supervisory-level employees also moved John around, from job to job,

and thought it was funny to move John around from department to department

“just to mess with him,” referring to John as a “silly [n-word].” Also, when John

complained to a supervisor that a co-worker wore a jacket to work that had a

confederate flag on the back, John was told by the supervisor that this was freedom

of speech and that John needed to just put his head down and get to work.

      Supervisory-level employees also called John “boy” in a derogatory way

and, when John complained to his supervisors about being called “boy,” John was

told that one of his supervisors was “off put” by his complaint and another

supervisor said, “Don’t make me fire you.” In the days after John complained to

his supervisors about them calling him, “boy,” John was disciplined with a 5-day

suspension for bending a brace; and was told that there had been a lot of




MEMORANDUM DECISION AND ORDER - 22
       Case 4:20-cv-00071-BLW Document 36 Filed 07/26/21 Page 23 of 37




complaints about him being “hostile and aggressive,” even though no specific

incident was cited at the time, and even though John had not engaged in aggressive

or hostile conduct. John also overheard co-employees talking about trying to get

John fired and when John reported this to his supervisors, he was told that he was

being paranoid.

      These facts, viewed in the light most favorable to John, are sufficient to raise

a genuine dispute of fact as to whether the conduct to which John was subjected

was sufficiently severe or pervasive to alter the conditions of his employment and

create an abusive work environment.

             3. Racial Discrimination

      To prevail in a Title VII case, a plaintiff must establish a prima facie case of

discrimination. Vasquez, 349 F.3d at 641. “If the plaintiff succeeds in doing so,

then the burden shifts to the defendant to articulate a legitimate, nondiscriminatory

reason for its allegedly discriminatory conduct. If the defendant provides such a

reason, the burden shifts back to the plaintiff to show that the employer's reason is

a pretext for discrimination.” Id. (citation omitted).

      To establish a prima facie case, a plaintiff must provide evidence that creates

an inference of unlawful discrimination through either the framework set forth in




MEMORANDUM DECISION AND ORDER - 23
       Case 4:20-cv-00071-BLW Document 36 Filed 07/26/21 Page 24 of 37




McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973),4 or direct or

circumstantial evidence of discriminatory intent. Vasquez, 349 F.3d at 641. “Direct

evidence is ‘evidence which, if believed, proves the fact [of discriminatory animus]

without inference or presumption.’” Id. (alterations in original) (citation omitted).

      The Ninth Circuit “has set a high standard for the granting of summary

judgment in employment discrimination cases.” Schnidrig v. Columbia Mach.,

Inc., 80 F.3d 1406, 1410 (9th Cir. 1996). Very little evidence is required “to

survive summary judgment in a discrimination case, because the ultimate question

is one that can only be resolved through a searching inquiry—one that is

appropriately conducted by the factfinder, upon a full record.” Id. (citation and

internal quotation marks omitted).

      Here, Defendants contend that John has failed to meet his burden of

establishing a prima facie case of discrimination. The Court disagrees and finds

that, viewing the facts in the light most favorable to John, he established a prima

facie case and that there are genuine disputes of material fact that preclude granting



      4
        Under the McDonnell Douglas framework, “unlawful discrimination is
presumed if the plaintiff can show that (1) [he] belongs to a protected class, (2)
[he] was performing according to [his] employer’s legitimate expectations, (3) [he]
suffered an adverse employment action, and (4) other employees with
qualifications similar to [his] own were treated more favorably.” McDonnell
Douglas, 411 U.S. at 802.



MEMORANDUM DECISION AND ORDER - 24
       Case 4:20-cv-00071-BLW Document 36 Filed 07/26/21 Page 25 of 37




summary judgment.

       For example, there is evidence that John was given only one week of

welding training and a single opportunity to pass the weld test while other, non-

Black employees were not only given more training but were also given multiple

opportunities to pass the test.

       There is evidence that when John made complaints about racial incidents—

such as racial slurs and a co-worker wearing a jacket with a confederate flag—the

matters were, with one exception, 5 either dismissed, minimized, or not taken

seriously, and were not investigated or referred to HR. Indeed, even supervisory

personnel engaged in racial slurs. John was also told that he needed to remain

“calm” and “professional” no matter how he was treated or what was said to him.

Yet, when complaints regarding sexual harassment were made by White women,

those complaints were referred to HR for investigation.

       There is evidence that John’s supervisors not only engaged in racial slurs,

but also moved John around, from job to job, because it was funny and in order to

“mess” with John, referring to John as a “silly [n-word].”

       There is evidence that John was disciplined more harshly than his White co-



       5
         The one exception is the incident in the lunchroom when a co-worker said that he was
not going to do any “[n-word]” work.



MEMORANDUM DECISION AND ORDER - 25
       Case 4:20-cv-00071-BLW Document 36 Filed 07/26/21 Page 26 of 37




workers. John received a five-day suspension for his first disciplinary offense of

purportedly putting the wrong core in the brace. In contrast, White co-workers

were given less harsh discipline and multiple chances to change problem behavior.

      Defendants contend, nonetheless, that because J. Cook both hired and fired

John, the “same actor” inference applies, and J. Cook’s actions cannot be deemed

to be discriminatory.

      Generally, if the same person is responsible for both the hiring and the firing

of a plaintiff bringing a discrimination claim, a strong inference arises that the

firing was not discriminatory. Coghlan v. Am. Seafoods Co., LLC, 413 F.3d 1090,

1096 (9th Cir. 2005) (citing Bradley v. Harcourt, Brace & Co., 104 F.3d 267, 271

(9th Cir. 1996)). The Court is required to consider this “strong inference” when

deciding a motion for summary judgment. Id. at 1098; see also Schechner v. KPIX-

TV, 686 F.3d 1018, 1026 (9th Cir. 2012) (the “same-actor inference is a strong

inference that a court must take into account on a summary judgment motion”)

(internal quotation marks omitted). If the inference applies, the plaintiff must

present a “strong case of bias” in order to “overcome this inference.” Coghlan, 413

F.3d at 1098. However, the inference may not apply when a biased subordinate

influences the judgment of the decisionmaker:

      [I]f a subordinate, in response to a plaintiff's protected activity, sets in
      motion a proceeding by an independent decisionmaker that leads to an



MEMORANDUM DECISION AND ORDER - 26
       Case 4:20-cv-00071-BLW Document 36 Filed 07/26/21 Page 27 of 37




       adverse employment action, the subordinate’s bias is imputed to the
       employer if the plaintiff can prove that the allegedly independent adverse
       employment decision was not actually independent because the biased
       subordinate influenced or was involved in the decision or decisionmaking
       process.

Poland v. Chertoff, 494 F.3d 1174, 1182 (9th Cir. 2007).

       The Court finds that the “same actor” inference does not apply under the

facts of this case. As discussed above, in terminating John, J. Cook relied on

reports by Schnobrich and Loertscher. The evidence indicates that these

supervisory-level employees engaged in biased conduct, including the use of racial

slurs directed at John and moving John from job to job because it was “funny” and

to “mess with him.” The evidence also indicates that J. Cook knew that Schnobrich

and Loertscher had themselves engaged in discriminatory conduct toward John.

Thus, there is, at a minimum, a genuine dispute of material fact as to whether the

decision by J. Cook to terminate John was truly independent and thus whether John

was subjected to disparate treatment.

       Finally, Defendants contend that John was terminated because of

performance issues 6 and conflicts with other workers. However, as already

discussed, the evidence shows that J. Cook relied on reports from two supervisors



       6
        John had been disciplined for improperly preparing braces in July 2019 and was given a
verbal warning for bending braces on two occasions prior to September 2019.



MEMORANDUM DECISION AND ORDER - 27
       Case 4:20-cv-00071-BLW Document 36 Filed 07/26/21 Page 28 of 37




that he knew had themselves engaged in racially discriminatory conduct directed at

John. The evidence also shows that other non-Black employees were not

terminated even though they had performance issues that equaled or exceeded

John’s performance issues. Finally, there is evidence that John did not act

aggressively toward his fellow workers; that he was fired because supervisors were

tired of John’s “complaints” about racial discrimination; and that complaints about

his behavior were the result of a concerted effort by co-workers and possibly

supervisors to get John fired, an effort that John specifically complained about to

his supervisors and upon which no action was taken.

      These facts, viewed in the light most favorable to John, are sufficient to raise

a genuine dispute of fact as to whether John was treated less favorably than his

peers and whether Defendants’ reason for terminating John is pretext.

             4. Retaliation
      To establish a prima facie case of retaliation, a plaintiff must establish “(1) a

protected activity; (2) an adverse employment action; and (3) a causal link between

the protected activity and the adverse employment action.” Cornwell v. Electra

Cent. Credit Union, 439 F.3d 1018, 1034 (9th Cir. 2006) (citation omitted).

“Causation sufficient to establish the third element of the prima facie case may be

inferred from . . . the proximity in time between the protected action and the

allegedly retaliatory employment decision.” Yartzoff v. Thomas, 809 F.2d 1371,


MEMORANDUM DECISION AND ORDER - 28
       Case 4:20-cv-00071-BLW Document 36 Filed 07/26/21 Page 29 of 37




1376 (9th Cir. 1987).

      Here, Defendants do not dispute that John engaged in protected activity

when he complained about discrimination and that his termination was an adverse

employment action. Instead, Defendants challenge only the third element of a

retaliation claim, contending that John cannot establish the necessary causal link

between his protected activity and his termination. The Court disagrees.

      John engaged in protected activity on numerous occasions. For example, he

complained about a co-worker wearing a jacket with a confederate flag. He

reported to his supervisors that he was concerned that his co-workers were biased

and were trying to get him fired. He complained to S. Cook and Loertscher about a

co-worker’s statement in the lunchroom regarding “[n-word] work.” He

complained about his supervisors calling him “boy.” Finally, he complained to HR

about the discriminatory conduct to which he had been subjected.

      Shortly after many of these incidents, John was subjected to adverse

employment action. After John complained about Schnobrich calling him “boy,”

Loertscher and Schnobrich accused John of engaging in “hostile and aggressive”

actions, told him that they had received multiple complaints about him, and

advised him to change his attitude toward co-workers. Yet, when asked about the

complaints against John, Loertscher could only name two incidents, both of which




MEMORANDUM DECISION AND ORDER - 29
       Case 4:20-cv-00071-BLW Document 36 Filed 07/26/21 Page 30 of 37




John denies occurred. Moreover, Schnobrich was “off put” by John’s complaint

about the “boy” incident, and when John complained to Loertscher about the “boy”

incident, Loertscher said to John, “Don’t make me fire you.”

      Further, John was terminated within hours of making a complaint to HR

about the discriminatory conduct to which he had been subjected. The Court

recognizes that Defendants have submitted evidence that J. Cook, who terminated

John, did not know of John’s complaint to HR. However, the timing of John’s

termination raises issues of fact that cannot be resolved on summary judgment.

      In addition, there is an inconsistency between Eden’s testimony that he had

nothing further to do with John after John’s initial call and Nadeau’s testimony that

it was Eden who informed her later that same day that John had been terminated.

Further, although J. Cook testified that he did not know of John’s contact with HR

prior to the termination and relied primarily on the incident between John and

Jones the previous night, Loertscher testified that when he discussed that incident

with J. Cook, there was no mention or discussion of John being terminated.

      In sum, there are genuine issues of material fact regarding causation that

preclude summary judgment on the retaliation claim.

             5. Liability of SME Industries

      Defendants also seek summary judgment as to all claims against SME

Industries, Inc., on the ground that CoreBrace employed John, and that SME is


MEMORANDUM DECISION AND ORDER - 30
       Case 4:20-cv-00071-BLW Document 36 Filed 07/26/21 Page 31 of 37




merely a parent corporation of CoreBrace that never contracted with nor employed

John. Defendants contend that, as a result, SME cannot be held liable for any Title

VII violations of CoreBrace.

      Under Title VII, liability only attaches for discrimination if an entity is the

“employer” of the plaintiff. 42 U.S.C. § 2000e-2(a); see EEOC v. Global Horizons,

915 F.3d 631, 637 (9th Cir. 2019). However, it is also “well-settled that an

individual can have more than one employer for Title VII purposes.” Global

Horizons, 915 F.3d at 637. “The law recognizes that two entities may

simultaneously share control over the terms and conditions of employment, such

that both should be liable for discrimination relating to those terms and conditions.

The two entities in such circumstances are deemed to be joint employers of the

employees in question.” Id.; see Watson v. Gulf & Western Industries, 650 F.2d

990, 993 (9th Cir. 1981) (noting that, “[i]n the absence of special circumstances, a

parent corporation is not liable for the Title VII violations of its wholly owned

subsidiary,” and that such special circumstances allowing for parent corporation

liability include where the parent corporation “participated in or influenced the

employment policies” of the subsidiary).

      The test for determining whether a parent corporation is a joint employer of

a subsidiary’s employee, and thus can be held liable as an employer under Title VII




MEMORANDUM DECISION AND ORDER - 31
        Case 4:20-cv-00071-BLW Document 36 Filed 07/26/21 Page 32 of 37




was recently clarified in Global Horizons as being the common-law agency test.7

915 F.3d at 638-39. The “principal guidepost” under this test is the elements of

control, i.e., “the extent of control that one may exercise over the details of the

work of the other.” Id. (quoting Clackamas Gastroenterology Associates, P.C. v.

Wells, 538 U.S. 440, 447 (2003) (internal quotation marks omitted)).

       The factors to consider when analyzing whether the requisite level of control

exists include (but are not limited to):

       the skill required; the source of the instrumentalities and tools; the
       location of the work; the duration of the relationship between the
       parties; whether the hiring party has the right to assign additional
       projects to the hired party; the extent of the hired party's discretion
       over when and how long to work; the method of payment; the hired
       party's role in hiring and paying assistants; whether the work is part of
       the regular business of the hiring party; whether the hiring party is in
       business; the provision of employee benefits; and the tax treatment of
       the hired party.

Id. (quoting Nationwide Mutual Insurance Co. v. Darden, 503 U.S. 318,

323-24 (1992)).

       “There is no shorthand formula for determining whether an




       7
         Both parties rely on the joint employer analysis adopted by the Ninth Circuit in Global
Horizons. When viewed together, Global Horizons and Watson establish that application of the
Global Horizons joint employer analysis is appropriate to determine whether, under Watson,
“special circumstances” exist that would make a parent corporation liable for Title VII violations
of its wholly owned subsidiary. See Global Horizons, 915 F.3d at 638-39; Watson, 650 F.3d at
993.



MEMORANDUM DECISION AND ORDER - 32
       Case 4:20-cv-00071-BLW Document 36 Filed 07/26/21 Page 33 of 37




employment relationship exists”; it is necessarily a “fact-intensive” exercise.

Id. at 638-39 (citation and internal quotation marks omitted).

      Here, viewed in the light most favorable to John, the evidence demonstrates

that SME is the sole member of CoreBrace; that CoreBrace relies on SME for

much of its administrative functions including payroll, HR, accounting, legal,

purchasing, and even some safety and sales services. This means John’s method of

payment and employee benefits came from SME. All W-2s and tax reporting

documents for CoreBrace employees list SME as the employer. The HR personnel

that John contacted and who dealt with John’s complaints and termination were

provided by and paid for by SME. This is significant in the context of employment

discrimination because SME would have been primarily responsible for

establishing and implementing the company policies related to discrimination

training and reporting. Moreover, the employee handbook for CoreBrace lists SME

as the employer.

      Additionally, SME and CoreBrace are consolidated for tax reporting

purposes and share use of the Pocatello facility. Indeed, many of CoreBrace’s

upper management and staff operate out of SME’s corporate office in West Jordan,

Utah. Simply put, CoreBrace was designed to function within the broader family of

SME-related companies, and many of the employment policies that influenced




MEMORANDUM DECISION AND ORDER - 33
       Case 4:20-cv-00071-BLW Document 36 Filed 07/26/21 Page 34 of 37




John’s employment were controlled by SME services.

      Admittedly, as Defendants note, SME is a holding company with technically

no employees, and CoreBrace and J. Cook appear to operate autonomously in

many employment matters. John’s day-to-day work even appears to have been

solely controlled by CoreBrace personnel. But SME controlled some aspects of

John’s employment, most notably HR and payroll, and for purposes of summary

judgment, the Court cannot say with confidence that this fact-intensive exercise

definitively negates the possibility that SME was a joint employer of John.

      In sum, the evidence raises a genuine issue of material fact as to whether

SME is a joint employer of John.

      Finally, when the factors indicate that “a joint-employment relationship

exists, one joint employer is not automatically liable for the actions of the other.

Liability may be imposed for a co-employer's discriminatory conduct only if the

defendant employer knew or should have known about the other employer's

conduct and failed to undertake prompt corrective measures within its control.”

Global Horizons, 915 F.3d at 641 (internal citations and quotations omitted).

      As discussed previously, precisely what J. Cook and other HR personnel

knew and when they knew it remains unclear. As such, the Court finds that there

are also genuine issues of material fact as to (1) whether SME knew or should have




MEMORANDUM DECISION AND ORDER - 34
       Case 4:20-cv-00071-BLW Document 36 Filed 07/26/21 Page 35 of 37




known about the alleged discriminatory conduct and (2) whether SME failed to

take remedial measures. Summary judgment on the joint employer issue is

therefore precluded.

             6. Punitive Damages

      Finally, Defendants seek summary judgment on John’s request for punitive

damages. Under Title XII, a plaintiff may recover punitive damages if they show

the defendant “engaged in a discriminatory practice or discriminatory practices

with malice or with reckless indifference to the federally protected rights of an

aggrieved individual.” 42 U.S.C. § 1981a(b)(1). While it is “unnecessary to show

actual malice to qualify for a punitive award . . . its intent standard, at a minimum,

require[s] recklessness in its subjective form.” Kolstad v. Am. Dental Ass’n., 527

U.S. 526, 536 (1999) (citing Smith v. Wade, 461 U.S. 30, 45-48 (1983)). In the

context of employment discrimination, “an employer must at least discriminate in

the face of a perceived risk that its actions will violate federal law to be liable in

punitive damages.” Id.

      When an agent of the employer perpetrates the malicious or reckless

discrimination, “[t]he plaintiff must impute liability for punitive damages to [the

employer].” Id. at 539. One way in which a plaintiff may do so is by showing that

the discriminating agent served in a “managerial capacity . . . while acting in the

scope of employment[.]” Id. at 543 (citation and internal quotation marks omitted).


MEMORANDUM DECISION AND ORDER - 35
       Case 4:20-cv-00071-BLW Document 36 Filed 07/26/21 Page 36 of 37




However, “an employer may not be vicariously liable for the discriminatory

employment decisions of managerial agents where these decisions are contrary to

the employer’s good-faith efforts to comply with Title VII.” Id. at 545 (citation and

internal quotation marks omitted).

      Defendants first argue that they did not engage in any discriminating

practice with malice or reckless indifference to John’s rights. Defendants claim

J. Cook never discriminated against John, had minimal knowledge of any racial

discrimination, and terminated John because of poor performance. Additionally,

Defendants claim their good faith efforts to implement non-discrimination policies

protect them from any discrimination by their employees being imputed to them.

However, viewing the evidence in John’s favor, the Court finds that a reasonable

juror could conclude otherwise. See Autozone, Inc. v. EEOC, 421 Fed. Appx. 740,

742 (9th Cir. 2011) (finding that defendant “was not immune from punitive

damages because a reasonable juror could certainly have determined that it had not

acted in good faith to comply with Title VII”).

      As already explained, there is ample evidence to show that John’s

supervisors, Loertscher and Schnobrich, engaged in discriminating practices. Their

derogatory comments, unusual treatment of John compared to his peers, and

mishandling of his complaints create a genuine issue of fact as to their mental state




MEMORANDUM DECISION AND ORDER - 36
       Case 4:20-cv-00071-BLW Document 36 Filed 07/26/21 Page 37 of 37




and whether they engaged in their discriminatory conduct with malice or reckless

indifference to John’s rights. Moreover, because Loertscher and Schnobrich are

managerial agents of Defendants, their misconduct can be imputed to Defendants

for purposes of punitive damages. Additionally, whether Defendants made good

faith efforts to comply with Title VII remains unclear. For example, there is

evidence that Defendants handled John’s complaints less seriously than those of

his White coworkers. This casts doubt on whether Defendants earnestly

implemented their own non-discrimination policies.

      In sum, there are genuine issues of material fact regarding punitive damages

that preclude summary judgment.

                                     ORDER
      IT IS ORDERED that:

      1.     Plaintiff’s Motion to Strike (Dkt. 27) is DENIED.

      2.     Plaintiff’s Motion for Leave to Supplement (Dkt. 28) is GRANTED.

      3.     Defendant’s Motion for Summary Judgment (Dkt. 20) is DENIED.



                                             DATED: July 26, 2021


                                             _________________________
                                             B. Lynn Winmill
                                             U.S. District Court Judge



MEMORANDUM DECISION AND ORDER - 37
